EXHIBIT 10T







COGNEX CORPORATION
SUMMARY OF DIRECTOR COMPENSATION


Cognex Corporation (the “Company”) pays each Director (other than Robert J.
Shillman, Robert J. Willett, and Patrick A. Alias) an annual fee for his
services on the Company’s Board of Directors and its committees, plus additional
amounts for participation in on-site and telephonic meetings. Each Director
receives cash compensation in the amount of $10,500, plus an additional $5,250
for each on-site meeting.  Each Director receives $525 for each telephonic
meeting attended.


Each Director who serves on the Compensation/Stock Option Committee of the
Company’s Board of Directors receives an annual fee of $2,100, plus $525 for
each telephonic meeting attended on a day other than that of a Board meeting. 
Each Director who serves on the Audit Committee of the Company’s Board of
Directors receives an annual fee of $4,725, plus $1,575 for each on-site meeting
attended on a day other than that of a Board meeting or $525 for each telephonic
meeting attended.  The Chairman of the Audit Committee receives an additional
fee of $4,200.  Each Director who serves on the Nominating Committee receives an
annual fee of $525.


Neither Dr. Shillman, Mr. Willett, nor Mr. Alias receive additional cash
compensation to serve on the Company’s Board of Directors. 


Mr. Willett and Mr. Alias receive stock options as employees of the Company. Dr.
Shillman is eligible to receive options as an employee of the Company, but he
has refused to accept any since 2009 as he feels that he has been adequately
rewarded in the past. He would prefer that any options that would be granted to
him be available for granting to other employees. Directors are also eligible to
receive stock options as part of the Company’s annual grant. All stock option
grants are reviewed by the Compensation Committee.

